Name: Commission Regulation (EEC) No 3055/80 of 26 November 1980 extending Regulations (EEC) No 582/78 and (EEC) No 558/79 fixing in respect of the 1977 and 1978 crops export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/20 Official Journal of the European Communities 27 . 11 . 80 COMMISSION REGULATION (EEC) No 3055/80 of 26 November 1980 extending Regulations (EEC) No 582/78 and (EEC) No 558/79 fixing in respect of the 1977 and 1978 crops export refunds for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ( l ), as last amended by Regulation (EEC) No 1 579/79 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1977 and 1978 crops by Commission Regulation (EEC) No 582/78 of 22 March 1978 (3) and Commission Regulation (EEC) No 558/79 of 23 March 1979 (4) respectively, as last amended by Regulation (EEC) No 71 1 /80 (5 ) ; Whereas the final date for granting those refunds was set at 31 December 1980 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of those varie ­ ties until 31 March 1981 in order to enable those exports to be carried out ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 1 . The date '31 December 1980 ' appearing in Article 2 of Regulation (EEC) No 582/78 is hereby replaced by '31 March 1981 '. 2 . The date '31 December 1980 ' appearing in Article 2 of Regulation (EEC) No 558/79 is hereby replaced by '31 March 1981 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 November 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 94, 28 . 4 . 1970 , p . 1 . 2 ) OJ No L 189, 27 . 7 . 1979, p . 1 . (*) OJ No L 79 , 23 . 3 . 1978 , p. 21 . (4 ) OJ No L 73 , 24 . 3 . 1979, p. 19 . (5 ) OJ No L 81 , 27 . 3 . 1980 , p. 12 .